DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/30/2022 has been entered. Claims 5, 13, and 36 have been canceled. Claims 1-4, 6, 11, 15-20, and 31-35 are pending in the application.
Applicant’s amendment overcomes the claim objection to claim 36.

Claim Objections
Claim 1 is objected to because of the following informalities: Line 3, “the apparatus further a service layer entity with comprising” should read “the apparatus further include a service layer entity comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the third apparatus" in line 4. There is insufficient antecedent basis for this limitation in the claim. Claim 17 is a dependent claim of claim 16 and does not cure the deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 11, 15, 18-20, 31-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016187515 A1) in view of Shuman (US 20140244768 A1).
Regarding claim 1, Wang teaches an apparatus comprising a processor, a memory, and communication circuitry, the apparatus being connected to a network via its communication circuitry, the apparatus further a service layer entity with comprising computer-executable instructions stored in the memory of the apparatus which, when executed by the processor of the apparatus, cause the apparatus to perform operations comprising: (Fig. 23C and 23D)
receiving, at the service layer entity, from a second entity, a first signal indicating a publishing intent associated with a topic indicator; (Fig. 23: M2M application 20 and M2M Service Layer 22. [0196]: the hosting node may need to first publish its event (e.g. topic) notification criteria to the transit node.)
determining, based on one or more policies, a scope of advertising for a topic associated with the topic indicator; (Table 3: Modified Resource Announcement (e.g. advertisement) include subscription policies which indicate the list of subscribers which are allowed to make subscription, and/or the list of subscribers which are not allowed to make subscription to the resource.)
sending, based on the determined scope, advertisement information for the topic; ([0238]: Host Node 808 sends a modified resource announcement message to Transit Node. [0242]: Transit Node creates a corresponding announced resource (e.g. <rscl Annc>).)
receiving, based on the advertisement information and from a third entity hosted on a second apparatus, a subscription request associated with the topic indicator; ([0243]:  subscribers can make subscription to original resource via this announced resource.)
sending, to the third entity, based on the received subscription request, at least one second signal comprising notifications. ([0004]: make subscription first before they can receive automatic notifications from the M2M service layer.)
Wang does not explicitly disclose generating, based on the publishing intent and the subscription request, a topic instance.
However, Shuman teaches generating, based on the publishing intent and the subscription request, a topic instance; and ([0007] that IoT devices (e.g. including the second entity) from different networks may publish status data that relates to certain topics (e.g. publishing intent) and IoT devices (e.g. including the third entity) interested in published data can subscribe to data relating to certain topics (e.g. subscribing intent). [0008] that IoT devices within a particular IoT network may publish status updates that relate to certain topics to the outside world, wherein an IoT device from another network interested in published data can subscribe to one or more relevant topics and thereby receive regular status updates (e.g. a topic instance).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include above limitation. One would have been motivated to do so because it is desirable to only generate topic(s) which the subscribers are interested to receive to reduce network traffic/congestion. As taught by Shuman, [0007] and [0008].

Regarding claim 2, Wang and Shuman teach the apparatus of claim 1.
Wang teaches wherein the apparatus hosts the second entity. (Figure 1 and [0003]: An M2M service layer 102 is an example of one type of service layer specifically targeted towards providing value-added services for M2M-type devices and applications.)

Regarding claim 3, Wang and Shuman teach the apparatus of claim 1.
Wang teaches wherein the second entity comprise an application layer entity. (Figure 1 and [0003]: An M2M service layer 102 is an example of one type of service layer specifically targeted towards providing value-added services for M2M-type devices and applications.)

Regarding claim 4, Wang and Shuman teach the apparatus of claim 1.
Wang teaches wherein the third entity comprises a service layer entity hosted on an Internet of Things (IoT) device. (Figure 23A and [0055]: Figure 23 A is a system diagram of an example machine-to-machine (M2M) or Internet of Things (IoT) communication system in which one or more disclosed embodiments may be implemented.)

Regarding claim 6, Wang and Shuman teach the apparatus of claim 1.
Wang teaches arbitrating scope of advertising based on at least one of: a policy of the one or more policies, an identifier associated with the second apparatus, a location associated with the second apparatus, a capability associated with the second apparatus, or a time of day. (Table 3: Modified Resource Announcement (e.g. advertisement) include subscription policies which indicate the list of subscribers which are allowed to make subscription, and/or the list of subscribers which are not allowed to make subscription to the resource.)

Regarding claim 11, Wang and Shuman teach the apparatus of claim 1.
Wang teaches arbitrating the subscription request based on at least one of: an identifier associated with the second apparatus or a quality of service (QoS). (Table 3: Modified Resource Announcement (e.g. advertisement) include subscription policies which indicate the list of subscribers which are allowed to make subscription, and/or the list of subscribers which are not allowed to make subscription to the resource. [0170]-[0172]: Subscriberl sends a subscription request to Hosting Node. This message may contain the following parameters: resourcelD: stands for identifier of subscribed-to-resource which Subscriberl is making subscription to. notifURI: stands for the URI or address which Subscriberl wants the notification to be sent to.)

Regarding claim 15, Wang and Shuman teach the apparatus of claim 1.
Wang teaches wherein the second signal is sent based on an access control policy (ACP). ([0012]: The SUB CSF manages subscriptions to resources, subject to access control policies, and sends corresponding notifications to the address(es) where the resource subscribers want to receive them.)

Regarding claim 18, Wang and Shuman teach the apparatus of claim 1.
Wang teaches wherein the subscription request is to be repeated and managed by the apparatus. ([0063]: when M2M applications have the similar subscription, multiple subscription requests will be sent to M2M Node2 808 (i.e. hosting node). Table 3: subscription request 1, 2, 3.)

Regarding claim 19, Wang and Shuman teach the apparatus of claim 1.
Shuman teaches sending, to the second apparatus, the at least one second signal based on an update to the generated topic instance. ([0063]: IoT devices within a particular IoT network may publish status updates that relate to certain topics to the outside world (e.g., over the Internet or to another directly connected IoT network), wherein an IoT device from another network interested in published data can subscribe to one or more relevant topics and thereby receive regular status updates.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include above limitation. One would have been motivated to do so because in IoT environment, the status of the IoT devices (sensors, appliances, etc.) may change. Therefore, it is desirable to generate status update and send to interested subscribers. As taught by Shuman, [0008] and [0026].

Regarding claim 20, Wang and Shuman teach the apparatus of claim 1.
Shuman teaches wherein the update is based on data associated with the generated topic instance exceeding a predetermined threshold. ([0072]: if the status updates relating to the traffic and weather topics indicate poor traffic or weather conditions, an alternate route may be chosen in advance, or the car IoT device may automatically and dynamically alter an existing route to avoid the poor traffic or weather conditions based on messages that relate to the traffic and weather topics.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include above limitation. One would have been motivated to do so because the certain status change of the IoT devices (sensors, appliances, etc.) may affecting subscriber’s plan/activity. Therefore, it is desirable to generate status update which matters to subscriber. As taught by Shuman, [0008] and [0072].

Regarding claim 31, Wang and Shuman teach the apparatus of claim 1.
Wang teaches wherein the topic indicator comprises an identifier of a collection of data objects that are related to each other. (Figure 19 and [0238]:  Besides the identifier of original resource (i.e. resourcelD), this message contains the following new parameters for facilitating subscription (eventNotifCriteria, subPolicy, etc.) in Step 4 of Figure 19.)

Regarding claim 32, Wang and Shuman teach the apparatus of claim 1.
Wang teaches wherein the topic indicator comprises an identifier characterizing signaling messages related to each other. (Figure 19 and [0238]:  Besides the identifier of original resource (i.e. resourcelD), this message contains the following new parameters for facilitating subscription (eventNotifCriteria, subPolicy, etc.) in Step 4 of Figure 19. [0074]: multiple Event Notification Criterions.)

Regarding claim 33, Wang and Shuman teach the apparatus of claim 1.
Wang teaches sending a third signal comprising an announcement message indicating: the publishing intent and a message topic, or the generated topic instance. ([0018]: "A resource can be announced to one or more remote CSEs to inform the remote CSEs of the existence of the original resource. An announced resource can have a limited set of attributes and a limited set of child resources from the original resource. The announced resource can be used to facilitate and expedite resource discovery. [0020]: For example, a cellular-based M2M Device with an integrated motion sensor announces the motion sensor readings to its registrar CSE.)

Regarding claim 35, Wang teaches a method for use in an apparatus, the method comprising: (Fig. 23C and 23D)
receiving, at the service layer entity, from a second entity, a first signal indicating a publishing intent associated with a topic indicator; (Fig. 23: M2M application 20 and M2M Service Layer 22. [0196]: the hosting node may need to first publish its event (e.g. topic) notification criteria to the transit node.)
determining, based on one or more policies, a scope of advertising for a topic associated with the topic indicator; (Table 3: Modified Resource Announcement (e.g. advertisement) include subscription policies which indicate the list of subscribers which are allowed to make subscription, and/or the list of subscribers which are not allowed to make subscription to the resource.)
sending, based on the determined scope, advertisement information for the topic; ([0238]: Host Node 808 sends a modified resource announcement message to Transit Node. [0242]: Transit Node creates a corresponding announced resource (e.g. <rscl Annc>).)
receiving, based on the advertisement information and from a third entity hosted on a second apparatus, a subscription request associated with the topic indicator; ([0243]:  subscribers can make subscription to original resource via this announced resource.)
sending, to the third entity, based on the received subscription request, at least one second signal comprising notifications. ([0004]: make subscription first before they can receive automatic notifications from the M2M service layer.)
Wang does not explicitly disclose generating, based on the publishing intent and the subscription request, a topic instance.
However, Shuman teaches generating, based on the publishing intent and the subscription request, a topic instance; and ([0007] that IoT devices (e.g. including the second entity) from different networks may publish status data that relates to certain topics (e.g. publishing intent) and IoT devices (e.g. including the third entity) interested in published data can subscribe to data relating to certain topics (e.g. subscribing intent). [0008] that IoT devices within a particular IoT network may publish status updates that relate to certain topics to the outside world, wherein an IoT device from another network interested in published data can subscribe to one or more relevant topics and thereby receive regular status updates (e.g. a topic instance).)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to include above limitation. One would have been motivated to do so because it is desirable to only generate topic(s) which the subscribers are interested to receive to reduce network traffic/congestion. As taught by Shuman, [0007] and [0008].

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016187515 A1) in view of Shuman (US 20140244768 A1), and further in view of Letca (US 20070180077 A1).
Regarding claim 34, Wang and Shuman teach the apparatus of claim 1.
Wang and Shuman do not explicitly disclose determining a status of the second apparatus based on at least one of a heartbeat message or a time duration since an update to the generated topic instance.
However, Letca teaches determining a status of the second apparatus based on at least one of a heartbeat message or a time duration since an update to the generated topic instance. ([0024]:  a heartbeat agent, such as agent operating on device, sends a heartbeat packet to server. Such a heartbeat packet tends to indicate to server that device is operational. A heartbeat packet may also include health information about the device that can be used to determine if the device and/or its systems and applications are capable of performing their intended functions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Shuman to include above limitation. One would have been motivated to do so because there are various challenges related device monitoring in large operations. It is desirable to perform real-time monitoring of many computing devices from a central location. These technologies include the monitoring of a device's network connectivity as well as a device's ability to perform its intended function. Device monitoring may be performed using various types of heartbeat monitoring technologies. As taught by Letca, [0004]-[0006].

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (WO 2016187515 A1) in view of Shuman (US 20140244768 A1), and further in view of Graham (US 20080229334 A1).
Regarding claim 16, Wang and Shuma teach the apparatus of claim 1.
Wang and Shuma do not explicitly disclose further comprises an instruction redirecting the subscription request to the third apparatus.
However, Graham teaches further comprises an instruction redirecting the subscription request to the third apparatus. ([0010]: message subscription management that includes sending a subscription request from a subscriber to a publisher. The subscription request is intercepted and redirected to a broker.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang and Shuma to include above limitation. One would have been motivated to do so because Publish/Subscribe (or Event Notification) is a well-known messaging pattern where clients interested in information available from a source “subscribe” to the source. When information is available the source then “publishes” the information to the client. There are disadvantage(s) with the existing methods. A need therefore exists for a system and method for subscription management in a messaging system wherein the above mentioned disadvantage(s) may be alleviated. As taught by Graham, [0003]-[0010].

Regarding claim 17, Wang, Shuma and Graham teach the apparatus of claim 16.
Wang teaches wherein the third apparatus is a service layer entity. ([0291]: service layer definition. Fig. 23B-23D and [0296]: The M2M service layer 22 may be implemented by one or more nodes of the network, which may comprises servers, computers, devices, or the like.)

Response to Arguments
Applicant's arguments, see pages 6-7, filed 09/30/2022, with respect to the rejection(s) of claim(s) 1-4, 6, 11, 15-20, and 31-35 under 103 have been fully considered but are moot in view of new ground(s) of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZI YE whose telephone number is (571)270-1039. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZI YE/Primary Examiner, Art Unit 2455